DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,892,115 in view of Han et al. [Han hereinafter, US 2015/0083561]. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below. 
Claim 1 [Application No. 17135362]
Claim 14 [US 10,892,115]
1. A veneer that is configured to be secured to a backlit control device, the veneer comprising: a metal plate portion that includes two or more openings [the difference with the language in claim 14 is a matter of semantics] defined therethrough by a cutting process, wherein the openings cooperate to define one or more backlit indicia; and a rib that extends between the two or more openings and suspends a floating portion of the backlit indicia, wherein the floating portion is a portion of the indicia that is surrounded by the two or more openings.
14. A control device comprising a button with a metal veneer that is configured to be secured to a backlit portion of the control device, the control device comprising: a translucent carrier portion configured to be backlit by one or more light emitting diodes; a metal plate portion having a front surface to be depressed to actuate the button, and a rear surface opposite the front surface, the metal plate portion including one or more indicia defined through the front surface and the rear surface by a laser cutting process, wherein the metal plate portion is configured to be secured to the translucent carrier portion, and wherein the metal plate portion defines a rib that suspends a floating portion of the one or more indicia relative to an open portion of the one or more indicia, wherein the rib defines a thickness between 0.002 inches and 0.004 inches; and a filler material that is disposed in the one or more indicia of the metal plate portion, wherein the filler material forms a filler surface within the one or more indicia thereby reducing an effective depth of the one or more indicia.
Claims 9 and 13 [Application No. 17135362]
Claim 1 [US 10,892,115]
9.  A control device, comprising: a translucent carrier portion configured to be backlit by one or more light emitting diodes; at least one button associated with a command for controlling an electrical load using the control device; Page 2 of 5LUTR_15-22709-P2 CT2PATENT a metal veneer disposed on the carrier portion, wherein the veneer includes at least two openings defined therethrough by a cutting process, and wherein the openings define a backlit indicia; and a filler material disposed in the opening [the difference with the language in claim 1 is semantics].
13. The control device of claim 9, wherein the filler material is at least one of subsurface or convex relative to a front surface of the veneer [the difference with the language in claim 1 is semantics.
1. A control device comprising a button with a metal veneer that is configured to be secured to a backlit portion of the control device, the control device comprising: a translucent carrier portion configured to be backlit by one or more light emitting diodes; a metal plate portion having a front surface to be depressed to actuate the button, and a rear surface opposite the front surface, the metal plate portion including one or more indicia defined through the front surface and the rear surface by a laser cutting process, wherein the metal plate portion is configured to be secured to the translucent carrier portion; and a filler material that is disposed in the one or more indicia of the metal plate portion, wherein the filler material forms a filler surface within the one or more indicia thereby reducing an effective depth of the one or more indicia, wherein the filler surface is at least one of subsurface or convex to the front surface of the metal plate portion.

Regarding claim 1 of the instant application, claim 14 of ‘115 discloses the claimed invention except for what is not highlighted in bold in the table above.  Han teaches [in Fig. 4] that the rib extends between the two or more openings [318], wherein the floating portion is a portion of the indicia that is surrounded by the two or more openings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rib of Adams et al. to extend between the two or more openings wherein the floating portion is a portion of the indicia that is surrounded by the two or more openings as taught by Han in order to define the indicia as desired.
Regarding claims 9 and 13 of the instant application, claim 1 of ‘115 discloses the claimed invention except for what is not highlighted in bold in the table above.  Han teaches [in Figs. 3 and 4] at least one button [200] associated with a command for controlling an electrical load using the control device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the button of Han with the control device of Adams et al. in order to enable a user to actuate the device as desired. 

Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8 of U.S. Patent No. 10,276,322 in view of Han et al. [Han hereinafter, US 2015/0083561]. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below. 
Claims 1 and 2 [Application No. 17135362]
Claim 1 [US 10,276,322]
1. A veneer that is configured to be secured to a backlit control device, the veneer comprising: a metal plate portion that includes two or more openings [the difference with the language in claim 14 is a matter of semantics] defined therethrough by a cutting process, wherein the openings cooperate to define one or more backlit indicia; and a rib that extends between the two or more openings and suspends a floating portion of the backlit indicia [the difference with the language used in claim 1 is semantics], wherein the floating portion is a portion of the indicia that is surrounded by the two or more openings.
2. The veneer of claim 1, wherein the backlit indicia are at least one of text or an icon [the difference with the language used in claim 1 is semantics].
1. A veneer that is configured to be secured to a backlit button of a control device, the veneer comprising: a plate portion that includes one or more indicia defined therethrough by a laser cutting process, wherein at least one of the one or more indicia comprises an alphanumeric character, and wherein the plate portion defines a rib that suspends a floating portion of the alphanumeric character relative to an open portion of the alphanumeric character, wherein the rib defines a thickness that does not exceed 0.003 inches.


Claim 3 [Application No. 17135362]
Claim 3 [US 10,276,322]
3. The veneer of claim 1, wherein the backlit indicia are representative of a command for controlling an electrical load using the control device.
3. The veneer of claim 1, wherein the one or more indicia comprises a plurality of alphanumeric characters that are representative of a command for controlling an electrical load.
Claim 5 [Application No. 17135362]
Claim 8 [US 10,276,322]
5. The veneer of claim 1, further comprising a filler material disposed in the two or more openings [the difference with the language used in claim 8 is semantics].
8. The veneer of claim 1, further comprising a filler material that is disposed in the one or more indicia.

Regarding claim 1 of the instant application,  claim 1 of ‘322 discloses the claimed invention except for what is not highlighted in bold in the table above.  Han teaches [in Fig. 4] a metal plate [310, par. 0043] and that the rib extends between the two or more openings [318], wherein the floating portion is a portion of the indicia that is surrounded by the two or more openings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a metal plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and to modify the rib of Adams et al. to extend between the two or more openings, wherein the floating portion is a portion of the indicia that is surrounded by the two or more openings as taught by Han in order to define the indicia as desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. [Han hereinafter, US 2015/0083561].
In regard to claim 1, Han discloses [in Fig. 4] a veneer that is configured to be secured to a backlit control device, the veneer comprising: a metal plate portion [310, par. 0005] that includes two or more openings [318] defined therethrough by a cutting process [par. 0064], wherein the openings cooperate to define one or more backlit indicia [Fig. 4]; and a rib [rib between adjacent openings 318] that extends between the two or more openings [318] and suspends a floating portion [floating portion surrounded by openings 318, see Fig. 4] of the backlit indicia, wherein the floating portion is a portion of the indicia that is surrounded by the two or more openings [318].  
In regard to claim 2, Han discloses [in Fig. 4] the veneer of claim 1, wherein the backlit indicia are at least one of text or an icon.  
In regard to claim 3, Han discloses [in Fig. 4] the veneer of claim 1, wherein the backlit indicia are representative of a command for controlling an electrical load using the control device.
In regard to claim 5, Han discloses [in Fig. 4] the veneer of claim 1, further comprising a filler material disposed in the two or more openings [par. 0069].  
In regard to claim 6, Han discloses [in Fig. 4] the veneer of claim 5, wherein the filler material [par. 0069] improves the optical performance of the backlit indicia.  
In regard to claim 7, Han discloses [in Fig. 4] the veneer of claim 5, wherein the filler material [par. 0069] improves a readability of the backlit indicia when viewed from off angle.  
In regard to claim 8, Han discloses [in Fig. 4] the veneer of claim 1, wherein the rib has a thickness selected to be optically difficult to perceive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han hereinafter, US 2015/0083561] in view of Maatta [US 2010/0282580].
In regard to claim 4, Han discloses [in Fig. 4] the veneer of claim 3.  Han does not disclose that the veneer is affixed to, or located adjacent to, a button.  Maatta teaches [in Figs. 1 and 2 that the veneer [130] is affixed to, or located adjacent to, a button [140].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the button Maatta with the veneer of Han do provide a stronger actuation member.
In regard to claim 9, Han discloses [in Fig. 4] a control device comprising a metal veneer [310, par. 0005] that includes at least two openings [318] defined therethrough by a cutting process [par. 0064], and wherein the openings [318] define a backlit indicia; and a filler material [par. 0069] disposed in the openings [318].  Han does not disclose a translucent carrier portion configured to be backlit by one or more light emitting diodes, at least one button associated with a command for controlling an electrical load using the control device and the metal veneer disposed on the carrier portion.  Maatta teaches [in Figs. 1 and 2] a translucent carrier portion [120] configured to be backlit by one or more light emitting diodes [170], at least one button [140] associated with a command for controlling an electrical load using the control device and the metal veneer [130] disposed on the carrier portion [120].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the translucent carrier portion and button of Maatta with the device of Han in order to provide a stronger actuation member.
In regard to claim 10, Han discloses [in Fig. 4] some of the limitations of the control device of claim 9, wherein the backlit indicia are at least one of text or an icon. 
In regard to claim 11, Han discloses [in Figs. 4 and 5] some of the limitations of the control device of claim 9, wherein the device has a plurality of buttons [Fig. 5], each button associated with a respective command for controlling an electrical load using the control device.  
In regard to claim 12, Han discloses [in Figs. 4 and 5] some of the limitations of the control device of claim 11, wherein the device has a plurality of backlit indicia, each backlit indicia indicating a function of a respective button.
In regard to claim 15, Han discloses [in Fig. 4] some of the limitations of the control device of claim 9, wherein the filler material [par. 0069] improves the optical performance of the backlit indicia.  
In regard to claim 16, Han discloses [in Fig. 4] some of the limitations of the control device of claim 9, wherein the filler material [par. 0069] improves a readability of the backlit indicia when viewed from off angle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han hereinafter, US 2015/0083561] in view of Maatta [US 2010/0282580] further in view of Liu et al. [Liu hereinafter, US 7,119,296].  Han and Maatta teach the control device of claim 9.  Han and Maatta do not teach that the filler material is coplanar with a front surface of the veneer.  Liu teaches [in Figs. 2, 3E] that the filler material [230] is coplanar with a front surface of the veneer [210].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Han, as modified by Maatta, and provide a filler material that is coplanar with a front surface of the veneer, as taught by Liu in order to provide the user with the desired visual and tactile display.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han hereinafter, US 2015/0083561] in view of Maatta [US 2010/0282580] further in view of Kobayashi et al. [Kobayashi hereinafter, US 7,534,500].  Han and Maatta teach the control device of claim 9.  Han and Maatta do not teach that the filler material comprises a curable acrylic adhesive.  Kobayashi teaches [in col. 32, line 38] the use of a similar curable acrylic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a filler material that comprises a curable acrylic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han hereinafter, US 2015/0083561] in view of Maatta [US 2010/0282580] further in view of Bruennel [US 7,134,205].  Han and Maatta teach the control device of claim 9.  Han and Maatta do not teach that the filler material comprises a laminating film.  Bruennel teaches [in Figs. 4 and 7] that the filler material [4] comprises a laminating film.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a filler material that comprises a laminating film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han hereinafter, US 2015/0083561] in view of Maatta [US 2010/0282580] further in view of Stringer et al. [Stringer hereinafter, US 2016/0049266].  Han discloses [in Figs. 4 and 5] cutting two or more openings [318] through the veneer to define indicia; cutting another set of openings [par. 0064] around a portion of the outline so that the veneer is partially cut out from the blank; placing filler material [par. 0069] into the two or more openings [318] that define the indicia from a rear surface of the veneer.  Han does not disclose attaching the veneer to a translucent carrier portion of a control device, wherein the carrier portion is configured to be backlit by one or more light emitting diodes.  Maatta teaches [in Figs. 1 and 2] attaching the veneer [130] to a translucent carrier portion [120] of a control device, wherein the carrier portion [120] is configured to be backlit by one or more light emitting diodes [170].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the veneer to a translucent carrier portion in order to provide a stronger actuation member.  Han and Maatta do not disclose embossing the blank to outline a veneer.  Stringer teaches [in Fig. 2] embossing the blank [201] to outline a veneer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to emboss the blank, as taught by Stringer, in order to provide the user with the desired display.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han hereinafter, US 2015/0083561] in view of Maatta [US 2010/0282580] further in view Stringer et al. [Stringer hereinafter, US 2016/0049266] further in view of Liu et al. [Liu hereinafter, US 7,119,296].  Han, Maatta, and Stringer teach the method of claim 19.  Han, Maatta, and Stringer do not teach applying a surface finish to a front surface of the veneer.  Liu teaches [in Figs. 2-3E] applying a surface finish [220] to a front surface of the veneer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a surface finish to a front surface of the veneer, as taught by Liu, in order to provide the user with the desired display. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any interpretation of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833